This is an attempted appeal by T. Ernest Maholm as administrator of the Estate of Katie Franklin, deceased, from a judgment of the Probate Court of Marion County, Indiana, disapproving the final report of appellant as such administrator.
The sole specification of error assigned and relied upon for reversal is alleged error in overruling appellant's motion for new trial.
Appellee Mary McMillan has filed a motion to dismiss the appeal, setting forth several grounds, each of which is sufficient to require a dismissal of this appeal. It is not necessary however that we discuss any of said grounds.
We have read the transcript carefully and find that it does not show that the court ruled upon appellant's motion for new trial. That being true, and the sole specification of error assigned relating to an alleged overruling of the motion for new trial, no basis for an *Page 471 
appeal has been established (Craft v. Stone [1920],74 Ind. App. 71, 124 N.E. 473), and the appeal should be dismissed.
Appeal dismissed.